     Case: 1:17-cv-04983 Document #: 84 Filed: 01/24/19 Page 1 of 2 PageID #:1257



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


MICHAEL V. MCMAKEN, on behalf of the
Chemonics International, Inc. Employee
Stock Ownership Plan, and on behalf of a
class of all other persons similarly situated,

                         Plaintiff,                   No. 1:17-cv-04983-ARW-MDW

v.

GREATBANC TRUST COMPANY,

                         Defendant.


      JOINT MOTION TO RESCHEDULE JANUARY 30, 2019 STATUS HEARING

        Plaintiff Michael V. McMaken and Defendant GreatBanc Trust Company, through their

undersigned counsel, respectfully request that the Court reschedule the status hearing currently

set for January 30, 2019 at 9:00 a.m. (Dkt. 83) to February 20, 2019 at any time. In support, the

parties state as follows:

        1.      On January 8, 2019, the Court made a minute entry providing in relevant part:

“Joint motion to reset status hearing [81] is granted. The motion presentment date of 1/9/2019 is

stricken; parties need not appear. Status hearing set for 1/9/2019 is stricken and reset for

1/30/2019 at 09:00 AM.” (Dkt. 83.)

        2.      Counsel to the Defendant is unavailable that day due to a previously scheduled

professional conflict.

        3.      Given the Court’s recent stay of all case deadlines until further order of the Court,

(Dkt. 80), rescheduling the January 30, 2019 status hearing will not interfere with any case

deadlines.

                                                  1
    Case: 1:17-cv-04983 Document #: 84 Filed: 01/24/19 Page 2 of 2 PageID #:1258



         4.     Counsel for both parties are available on February 20, 2019 at any time.

         5.     This motion is not intended to cause unnecessary delay and is brought in good

faith.

         WHEREFORE, the parties respectfully request that the Court grant their motion and

reschedule the status hearing currently set for January 30, 2019 at 9:00 a.m. to February 20, 2019

at any time, or an alternative date and time that is mutually convenient for the Court, Plaintiff

and Defendant.



Dated: January 24, 2019                              Respectfully submitted,

/s/ Patrick O. Muench                             /s/ Lars C. Golumbic
Patrick O. Muench (IL #6290298)                   Lars C. Golumbic (pro hac vice)
Gregory Y. Porter (pro hac vice)                  Andrew D. Salek-Raham (pro hac vice)
Ryan T. Jenny                                     GROOM LAW GROUP, CHARTERED
BAILEY & GLASSER LLP                              1701 Pennsylvania Avenue NW
1054 31st Street, NW, Suite 230                   Washington, DC 20006
Washington, DC 20007                              Telephone: (202) 861-6615
Telephone: (202) 463-2101                         Facsimile: (202) 659-4503
Facsimile: (202) 463-2103                         E-Mail: lgolumbic@groom.com
E-Mail: pmuench@baileyglasser.com                           asalek-raham@groom.com
         gporter@baileyglasser.com
         rjenny@baileyglasser.com                 Bradford D. Roth
                                                  Daniel Broderick Jr
Attorneys for Plaintiff                           CASSIDAY SCHADE LLP
                                                  20 N. Wacker Drive
                                                  Chicago, IL 60606
                                                  Telephone: (312) 444-1612
                                                  Facsimile: (312) 444-1669
                                                  E-Mail: broth@cassiday.com
                                                          dbroder@cassiday.com

                                                  Attorneys for Defendant




                                                 2
